Matter of Gabriel W. (Steven C.) (2015 NY Slip Op 05952)





Matter of Gabriel W. (Steven C.)


2015 NY Slip Op 05952


Decided on July 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
BETSY BARROS, JJ.


2014-01602
 (Docket Nos. N-6210-11, N-6211-11)

[*1]In the Matter of Gabriel W. (Anonymous). Administration for Children's Services, respondent;
andSteven C. (Anonymous), appellant. (Proceeding No. 1)
In the Matter of Hunter W. (Anonymous). Administration for Children's Services, respondent;
andSteven C. (Anonymous), appellant. (Proceeding No. 2)


Peter Dailey, New York, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Richard Dearing and Janet L. Zaleon of counsel), for respondent.
Larry S. Bachner, Jamaica, N.Y., attorney for the children.

DECISION & ORDER
Appeal from a corrected order of fact-finding and disposition of the Family Court, Kings County (Alan Beckoff, J.), dated February 10, 2014. The corrected order, after a hearing, found that the father neglected the subject children and placed them in the custody of the Commissioner of Social Services of the City of New York.
ORDERED that the corrected order of fact-finding and disposition is affirmed, without costs or disbursements.
Contrary to the father's contention, the Family Court was entitled to draw a negative inference against him based upon his failure to testify at the fact-finding hearing (see Baxter v Palmigiano, 425 US 308, 318; Matter of Nassau County Dept. of Social Servs. v Denise J., 87 NY2d 73, 79; Matter of Jackson F. [Gabriel F.], 121 AD3d 1114, 1115; Matter of Mylasia P. [Brenda P.], 104 AD3d 856, 856; Matter of Natalie T. [Roger T.], 104 AD3d 697, 698).
The Family Court also properly refused to admit into evidence a recording containing alleged prior inconsistent statements of the mother since the father failed to lay a proper foundation for its admission (see People v Duncan, 46 NY2d 74, 80-81; People v Stokes, 126 AD3d 1018, 1018; People v Sawyer, 304 AD2d 775, 776).
The father's remaining contention is without merit.
RIVERA, J.P., DICKERSON, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court